Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
28, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00045-CV


                           STEVEN KING, Appellant

                                        V.

             MCNABB EQUIPMENT SERVICES, LLC, Appellee

                 On Appeal from the 400th District Court
                         Fort Bend County, Texas
  Trial Court Cause No. 18-DCV-256706 Consolidated with 18-DCV-256027


                         MEMORANDUM OPINION

      This is an appeal from an order signed December 26, 2018. On March 7,
2019, the parties filed an agreed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Spain.